DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, line 8, recites “wherein each housing opening”.  However, claim 1 recites “one or more housing openings”, indicating only a requirement for one housing opening.  Thus the metes and bounds of the limitation “wherein each housing opening” are unclear.  For purposes of examination “wherein each housing opening” will be considered - - wherein each of the one or more housing openings - - .
	Claim 2, line 2, recites “the frequency of operation”.  However it is unclear as to what “frequency of operation” is being referred thereto as there is a lack of antecedent basis for “the frequency of operation”.  For purposes of examination “the frequency of operation” will be considered - - a frequency of operation - - .
	Claim 3, line 1, recites “the acoustic metamaterial layer”.  However it is unclear as to what “acoustic metamaterial layer” is being referred thereto as there is a lack of antecedent basis for “the acoustic metamaterial layer”.  For purposes of examination “the acoustic metamaterial layer” will be considered - - the first acoustic metamaterial layer - - .
	Claim 5, line 5, recites “the acoustic metamaterial layer”.  However it is unclear as to what “acoustic metamaterial layer” is being referred thereto as there is a lack of antecedent basis for “the acoustic metamaterial layer”.  For purposes of examination “the acoustic metamaterial layer” will be considered - - the first acoustic metamaterial layer - - .
	Claim 6, line 2, recites “the first frequency band”.  However it is unclear as to what “first frequency band” is being referred thereto as there is a lack of antecedent basis for “the first frequency band”.  For purposes of examination “the first frequency band” will be considered - - a first frequency band - - .
	Claim 10, line 7, recites “wherein the sound attenuation panels”.  It is unclear if these are the same “sound attenuation panels” as the “plurality of sound attenuation panels”.  For purposes of examination “wherein the sound attenuation panels” will be considered - - wherein the plurality of sound attenuation panels - - .
	Claim 10, line 8, recites “at least one sound attenuation panel”.  It is unclear if this is one of the “plurality of sound attenuation panels” or a different “sound attenuation panel”.  For purposes of examination “at least one sound attenuation panel” will be considered - - at least one sound attenuation panel of the plurality of sound attenuation panels - - .
	Claim 15, line 1, recites “wherein at least one of the sound attenuation panels”.  However it is unclear if these are the same sound attenuation panels as the “plurality of sound attenuation panel”.  For purposes of examination “wherein at least one of the sound attenuation panels” will be considered - - wherein at least one sound attenuation panel of the plurality of sound attenuation panels - - .
	Claim 16, line 1, recites “wherein at least one of the sound attenuation panels”.  However it is unclear if these are the same sound attenuation panels as the “plurality of sound attenuation panel”.  For purposes of examination “wherein at least one of the sound attenuation panels” will be considered - - wherein at least one sound attenuation panel of the plurality of sound attenuation panels - - .
	Claim 17, line 1, recites “wherein at least one of the sound attenuation panels”.  However it is unclear if these are the same sound attenuation panels as the “plurality of sound attenuation panel”.  For purposes of examination “wherein at least one of the sound attenuation panels” will be considered - - wherein at least one sound attenuation panel of the plurality of sound attenuation panels - - .
	Claim 18, line 1, recites “wherein at least one of the sound attenuation panels”.  However it is unclear if these are the same sound attenuation panels as the “plurality of sound attenuation panel”.  For purposes of examination “wherein at least one of the sound attenuation panels” will be considered - - wherein at least one sound attenuation panel of the plurality of sound attenuation panels - - .
	Claim 18, line 2 and 3, recite “the sound attenuation panel”.  However it is unclear if it is unclear as to which sound attenuation panel is being referred thereto as there is a lack of antecedent basis for the “sound attenuation panel”.  For purposes of examination “the sound attenuation panel” will be considered - - the at least one sound attenuation panel of the plurality of sound attenuation panels - - .
	Claim 19, lines 1-2, recites “wherein at least one of the sound attenuation panels”.  However it is unclear if these are the same sound attenuation panels as the “plurality of sound attenuation panel”.  For purposes of examination “wherein at least one of the sound attenuation panels” will be considered - - wherein at least one sound attenuation panel of the plurality of sound attenuation panels - - .
	Claims 2-9 and 11-20 are rejected to as being dependent from a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlson et al. (US 5,404,934).
	Per claim 10, Carlson teaches a retrofit kit for reducing low frequency sound emanating from an HVAC device having a housing (42 and 46), the retrofit kit comprising: a plurality of sound attenuation panels (plurality of 118, see figure 5), 
each panel comprising at least one acoustic metamaterial layer tuned to attenuate sound for a first frequency band  (“insulation 118 for attenuating noise”, col 8, line 53) (to clarify, the band at which the insulation attenuates noise is considered a “first frequency band”); and a replacement cover (110) (to clarify, 110 covers air inlet 108, thus 110 is considered a “cover”) configured to replace an existing panel of the housing of the HVAC device (118 is part the kit that replaces all the panels of 46, thus 110 replaces an existing panel of the housing of the HVAC device), wherein the plurality of sound attenuation panels (118) are configured to couple to a portion of the housing of the HVAC device (all elements of an assembly are “coupled” to on another), and 
at least one sound attenuation panel of the plurality of sound attenuation panels is configured to couple to the replacement cover (see annotated figure below of figure 5), and wherein the plurality of sound attenuation panels are configured to form a discontinuous section on a portion of the housing (see annotated figure below of figure 5), wherein the discontinuous section is configured to be aligned with one or more openings (52) in the HVAC device housing.

    PNG
    media_image1.png
    565
    678
    media_image1.png
    Greyscale

	Per claim 11, Carlson meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Carlson teaches wherein the replacement cover comprises an enlarged region (the region of 110 is considered an “enlarged region”).
	Per claim 12, Carlson meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Carlson teaches wherein the enlarged region is equal to or greater than the size of the at least one sound attenuation panel configured to couple to the replacement cover.  

    PNG
    media_image2.png
    418
    632
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 5,404,934) in view of Rose et al. (US 4,294,329).
	Per claims 14 and 15, Carlson meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Carlson fails to explicitly teach wherein the acoustic metamaterial layer comprises a first stacked structured, wherein the first stacked structure comprises a first perforated sheet layer arranged over a spacer layer arranged over a second perforated sheet layer (claim 14),
wherein at least one of the sound attenuation panel of the plurality of sound attenuation panels comprises a first portion where the acoustic metamaterial layer comprises the first stacked structure and a second portion that comprise a second double stacked structure, wherein the second double stacked structure comprises a third perforated sheet layer arranged over a second spacer layer arranged over the first stacked structure (claim 15).
	However, Rose teaches an acoustic metamaterial layer comprising a first stacked structured, wherein the first stacked structure comprises a first perforated sheet (22) layer arranged over a spacer layer (18) arranged over a second perforated sheet layer (23) (claim 14), wherein at least one of the sound attenuation panel of the plurality of sound attenuation panels comprises a first portion where the acoustic metamaterial layer comprises the first stacked structure (portion of 21, 18 and 23) and a second portion (portion of 21 and 16) that comprise a second double stacked structure (21 and 16), wherein the second double stacked structure comprises a third perforated sheet layer (21) arranged over a second spacer layer (16) arranged over the first stacked structure (claim 15) for highly efficient sound attenuation (col. 2, lines 8-9 of Rose).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a first stacked structured, wherein the first stacked structure comprises a first perforated sheet layer arranged over a spacer layer arranged over a second perforated sheet layer (claim 14), wherein at least one of the sound attenuation panel of the plurality of sound attenuation panels comprises a first portion where the acoustic metamaterial layer comprises the first stacked structure and a second portion that comprise a second double stacked structure, wherein the second double stacked structure comprises a third perforated sheet layer arranged over a second spacer layer arranged over the first stacked structure (claim 15), as taught by Roes in the invention of Carlson, in order to advantageously provide highly efficient sound attenuation (col. 2, lines 8-9 of Rose).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 5,404,934) in view of Acharya et al. (US 2019/0108825).
	Per claim 16, Carlson meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Carlson fails to explicitly teach wherein at least one sound attenuation panel of the plurality of sound attenuation panels includes a chamfered edge.  However, Acharaya teaches a sound attenuation panel (10) including a chamfered edge (13) to “relieve mechanical stress along the edges of sound absorption panel” (para. 0085).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a sound attenuation panel including a chamfered edge, as taught by Acharaya in the invention of Carlson, in order to advantageously “relieve mechanical stress along the edges of sound absorption panel” (para. 0085). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson et al. (US 5,404,934) in view of Kipp et al. (US 2009/0239429).
	Per claim 17, Carlson meets the claim limitations as disclosed in the above rejection of claim 10.  Further, Carlson fails to explicitly teach wherein at least one sound attenuation panel of the plurality of sound attenuation panels includes a notch.  However, Kipp teaches a sound attenuation panel (310B) including notch (332) for resisting sound transmission through sound attenuation panel joints (para. 0077 of Kipp).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a sound attenuation panel including a notch, as taught by Kipp in the invention of Carlson, in order to advantageously resist sound transmission through sound attenuation panel joints (para. 0077 of Kipp).
Allowable Subject Matter
Claims 1-10, 13, and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kracke (US 5,013,597) teaches protrusions on a sound attenuation panel.
Lagemann (US 2010/0247339) teaches a retrofit kit for a HVAC system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763